Taliaferro, J.
This action is based upon a promissory note given as part of the consideration stipulated for the price of a slave purchased in .the year 1860 by defendant from plaintiff. Judgment was rendered in ' January, 1.866, in favor of the plaintiff, and defendant appealed.
For tne reasons assigned by this Court in the case of WainwrighlY. Bridges, decided in May, 1867, the defendant is entitled to a reversal of the judgment.
It is therefore ordered, adjudged and decreed that the judgment of the "'District Court be annulled, avoided and reversed; that defendant have ■ judgment in his favor releasing him from the obligation sued upon, and that the plaintiff pay costs in both courts.
Ilsley, J. recused!